Case 1:19-cv-22143-RNS Document 1 Entered on FLSD Docket 05/24/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                               CASE NO. ______________________

 ANTONIO CABALLERO,

        Plaintiff,
  vs.

 FUERZAS ARMADAS
 REVOLUCIONARIAS DE COLOMBIA,
 a/k/a FARC-EP a/k/a REVOLUTIONARY
 ARMED FORCES OF COLOMBIA; EJERCITO
 DE LIBERACION NACIONAL a/k/a ELN a/k/a
 NATIONAL LIBERATION ARMY; and THE
 NORTE DE VALLE CARTEL,

       Defendants.
 ________________________________________/

               PETROLEOS DE VENEZUELA, S.A.’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441(d) and 1446, Petroleos de Venezuela, S.A. (“PDVSA”),

 gives notice of removal of the above-titled action, and all claims and causes of action therein,

 currently pending in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade

 County, Florida (the “State Court Action”). PDVSA appears for the purposes of removal only,

 reserves all defenses and rights available to it, and as grounds for removal states as follows:

                                       Plaintiff’s State Court Action

         1.      On or about December 17, 2012, Plaintiff Antonio Caballero (“Plaintiff”)

 filed an action in the Circuit Court of the 11th Judicial Circuit in and for Miami -Dade

 County, Florida, Antonio Caballero v. Revolutionary Armed Forces of Colombia et al, case

 no. 12-48803-CA-02, (the “State Court Action”) against Defendants Fuerzas Armadas

 Revolucionarias de Colombia (“FARC”), Ejercito de Libracion Nacional (“ELN”), and the
Case 1:19-cv-22143-RNS Document 1 Entered on FLSD Docket 05/24/2019 Page 2 of 6



 Norte del Valle Cartel (“NDVC”) (collectively “Defendants”). A copy of the Corrected

 Second Amended Complaint and Plaintiff’s Notice of Scrivener’s Error in Corrected

 Second Amended Complaint is attached hereto as Composite Exhibit 1.

        2.     Plaintiff purported to effectuate service of process on Defendants through

 individuals imprisoned in the United States. See Composite Exhibit 2.

        3.     When none of the Defendants appeared in the State Court Action, on

 December 12, 2013, the state trial court issued a default against all Defendants. See Exhibit

 3.

        4.     Plaintiff thereafter filed a motion for partial summary judgment on liability,

 and on May 2, 2014, without any appearance by any Defendant, the state trial court granted

 Plaintiff’s motion for summary judgment as to liability. See Exhibits 4 and 5.

        5.     After a trial on damages during which none of the Defendants appeared,

 Plaintiff obtained a Final Judgment against Defendants on November 18, 2014, in the sum

 of (i) $45,000,000.00, representing non-economic compensatory damages with interest at

 4.75% a year; (ii) $6,244.484.56, representing compensatory economic damages and pre-

 judgment interest thereon, with interest at 4.75% a year; and (iii) $140,189,001.00,

 representing punitive damages with interest at 4.75% a year. See Exhibit 6, at pp. 93-94.

                             Plaintiff’s Execution of Final Judgment

        6.     Since obtaining the Final Judgment against Defendants in November 2014,

 Plaintiff has sought to execute on the judgment under the Terrorism Risk Insurance Act

 (“TRIA”), Pub. L. No. 107–297, 116 Stat. 2322, against assets in the names of individuals

 or entities allegedly acting as agents or instrumentalities of FARC and/or NDVC that are

 blocked by the U.S. Government. TRIA authorizes attachment of blocked assets to satisfy



                                              2
Case 1:19-cv-22143-RNS Document 1 Entered on FLSD Docket 05/24/2019 Page 3 of 6



 judgments issued to victims of terrorism. Section 201(a) of TRIA authorizes attachment of blocked

 assets “of any agency or instrumentality” of the judgment debtor. Id. § 201(a).

         7.      Plaintiff has previously relied on the opinion of a University of Miami

 professor, Dr. Bruce Michael Bagley, to identify the names of individuals and entities

 allegedly acting as agents or instrumentalities of FARC and/or NDVC. See Exhibit 6, at pp.

 13-14. Dr. Bagley provided the state trial court a list of individuals and entities purportedly

 acting as agents or instrumentalities of FARC and/or NDVC during the damages trial in

 2014 (which the state trial court accepted), but Dr. Bagley did not include PDVSA on the

 list. Id., at Ex. E.

         8.      Nonetheless, on April 11, 2019, Plaintiff filed an action in the State Court Action

 entitled “Motion for the Court to Declare that PDVSA is an Agency and Instrumentality of the

 FARC” (the “Motion”). See Exhibit 7. Plaintiff relies exclusively on a new hearsay affidavit in

 which Dr. Bagley purports to “add” PDVSA to his previous list of FARC agents or

 instrumentalities. See id., at Ex. A.

         9.      In the Motion, Plaintiff seeks a finding that PDVSA is an agent and instrumentality

 of FARC under section 201 of TRIA, thus allowing Plaintiff to execute its judgment on PDVSA’s

 assets that are blocked by the United States Government. Id. at pp. 1-2. By filing the Motion,

 Plaintiff has brought a claim against PDVSA in an attempt to execute the Final Judgment

 against PDVSA’s blocked United States assets.

                                            Federal Jurisdiction

         10.     This Court has jurisdiction over this action under 28 U.S.C. § 1441(d), which

 authorizes a “foreign state as defined in section 1603(a) of this title” to remove a state court action

 to federal district court.



                                                   3
Case 1:19-cv-22143-RNS Document 1 Entered on FLSD Docket 05/24/2019 Page 4 of 6



         11.    Under 28 U.S.C. § 1603(a), a foreign state includes “an agency or instrumentality

 of a foreign state as defined in subsection (b).” Section 1603(b) defines an “agency or

 instrumentality of a foreign state” as any entity “(1) which is a separate legal person, corporate or

 otherwise, and (2) which is an organ of a foreign state or political subdivision thereof, or a majority

 of whose shares or other ownership interest is owned by a foreign state or political subdivision

 thereof, and (3) which is neither a citizen of a State of the United States as defined in section

 1332(c) and (e) of this title, nor created under the laws of any third country.”

         12.     PDVSA is an “agency or instrumentality” of the foreign state of Venezuela, as that

 term is defined in 28 U.S.C. §§ 1603(a) and (b). PDVSA is a legal corporation wholly owned by

 the foreign state of Venezuela. PDVSA is neither a citizen of the United States nor created under

 the laws of any third country.

                                                  Removal

         13.    PDVSA files this Notice of Removal pursuant to 28 U.S.C. §§ 1441(d) and

 1446.

         14.    This Notice of Removal is timely. While Plaintiff filed the Motion on April

 11, 2019, Plaintiff never served the Motion on PDVSA. PDVSA has not been served with

 any pleadings or papers in the State Court Action. Despite not being serv ed, PDVSA

 recently became aware of the Motion and Plaintiff’s attempt to execute the Final Judgment

 on PDVSA’s blocked assets.

         15.    Pursuant to 28 U.S.C. § 1446(d), PDVSA will file a copy of this Notice of Removal

 with the Clerk of the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida, and will serve a copy of this Notice of Removal on Plaintiff.

         16.    PDVSA expressly reserves its right to challenge the sufficiency of Plaintiff’s claims



                                                   4
Case 1:19-cv-22143-RNS Document 1 Entered on FLSD Docket 05/24/2019 Page 5 of 6



 against it. By removing this action, PDVSA does not waive its right to object to jurisdiction or to

 assert any other defenses it may have in this action.

 Dated: May 24, 2019                                  Respectfully submitted,

                                                      s/ Marcos Daniel Jiménez
                                                      Marcos Daniel Jiménez
                                                      Florida Bar No. 441503
                                                      Marcos D. Jiménez, P.A.
                                                      255 Alhambra Circle, Suite 800
                                                      Coral Gables, Florida 33134
                                                      Telephone:    305.772.6026
                                                      Email: mdj@mdjlegal.com

                                                      and

                                                      s/ Ellen Ross Belfer
                                                      Ellen Ross Belfer
                                                         Florida Bar No. 685208
                                                      LEÓN COSGROVE, LLP
                                                      255 Alhambra Circle, Suite 800
                                                      Coral Gables, Florida 33134
                                                      Telephone: (305) 740-1975
                                                      Facsimile: (305) 437-8158
                                                      Email: ebelfer@leoncosgrove.com
                                                      Email: lburns@leoncosgrove.com

                                                      Counsel for PDVSA




                                                  5
Case 1:19-cv-22143-RNS Document 1 Entered on FLSD Docket 05/24/2019 Page 6 of 6



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 24, 2019, a true and correct copy of the foregoing was

 electronically filed with the Clerk of the Court using the CM/ECF electronic filing system which in turn

 will serve a copy by electronic mail on all counsel or parties of record, and will serve via e-mail the

 following counsel of record:

 Leon N. Patricios
 Zumpano Patricios, P.A.
 312 Minora Avenue
 Coral Gables, FL 33134
 Email: lpatricios@zplaw.com

                                                        s/ Marcos D. Jiménez
                                                          Marcos D. Jiménez




                                                    6
